Citation Nr: 0812553	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for left leg disorder, 
to include as secondary to a low back disorder.

3.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.

4.  Entitlement to service connection for hypertension, to 
include as secondary to a lung disorder and asbestos 
exposure.

5.  Entitlement to service connection for a heart disorder, 
to include as secondary to a lung disorder and asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M. G.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in April 2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed low back disorder is related to 
military service.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed left leg disorder is related to 
military service or to a service-connected disability.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed lung disorder is related to 
military service, to include as due to asbestos exposure.

4.  The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service, to include as due to asbestos exposure, or 
to a service-connected disability.

5.  The medical evidence of record does not show that the 
veteran's currently diagnosed heart disorder is related to 
military service, to include as due to asbestos exposure, or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A left leg disorder was not incurred in, or aggravated 
by, active military service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

3.  A lung disorder, was not incurred in, or aggravated by, 
active military service, to include as due to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Hypertension was not incurred in, or aggravated by, 
active military service, to include as due to asbestos 
exposure, nor is it proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

5.  A heart disorder was not incurred in, or aggravated by, 
active military service, to include as due to asbestos 
exposure, nor is it proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, letters dated in May 2004 and September 2004 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in April 2007, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including cardiovascular-renal disease and 
hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Low Back Disorder

The veteran's service medical records show that he was 
treated in sick call with a complaint of a sore back in 
January 1953.  He was treated with heat lamps and returned to 
duty.

After separation from military service, a November 1993 VA x-
ray examination report gave an impression of degenerative 
changes in the visualized thoracic spine and the lumbosacral 
spine.  The medical evidence of record shows that various low 
back disorders have been consistently diagnosed since 
November 1993.

An October 1998 VA outpatient medical report stated that the 
veteran's low back disorder was secondary to spinal stenosis.

A December 1999 letter from a private physician stated that 
the veteran had a 1 month history of "rather severe left 
sided sciatica and an L5 radiculopathy.  A recent [magnetic 
resonance imaging scan] shows an extruded disc fragment on 
that side."

January 2000 and November 2000 VA outpatient medical reports, 
indicate that the veteran complained of back pain for the 
previous 20 years.

In a November 2004 private back and neck pain history report, 
the veteran stated that he was injured on November 4, 1999 
and his symptoms began on November 6, 1999.  He stated that 
his current pain had existed for months and that he had 
experienced trouble with his neck, back, or legs for years.  
The veteran stated that he had experienced significant back 
problems prior to the current injury.  He reported that in 
November 1999, he was unloading a cargo trailer when he 
tripped and fell backwards.

An August 2007 VA general medical examination report stated 
that the veteran's claims file had been reviewed.  After a 
review of the veteran's medical history and a physical 
examination, the examiner opined that the veteran's back 
disorder was not caused by or a result of military service.  
The examiner stated that the

[v]eteran was asked whether he had back 
pain in the military.  He stated that he 
had back pain in the military but did not 
seek medical care.  Veteran did NOT offer 
history today that he injured [his] back 
when he fell on the deck while loading 
ammunition.  In review of the military 
sick call treatment records, the veteran 
was seen on [January 22, 1953] for 
complaints of sore back, however I do not 
see any physician notes regarding the 
details o[r] circumstances for this 
condition. . . .

Repeat [magnetic resonance imaging] in 
[February 2001] showed evidence of 
probably recurrent disc herniation at L4-
5 appeared to produce a mass effect [on] 
the thecal sac and L4 nerve root.  This 
is likely the reason for the pain in the 
back and left leg today. . . . The x-ray 
also showed [diffuse idiopathic skeletal 
hyperostosis (DISH)].  This condition is 
seen in the aging population.  DISH does 
not cause back pain and is unrelated to 
his radicular leg symptoms or claimed 
back injury in the military.

The medical evidence of record does not show that the 
veteran's low back disorder is related to military service.  
Though the veteran complained of a sore back once during 
military service, no low back disorder was diagnosed at that 
time, nor was a chronic low back disorder shown in the 
remaining service medical records prior to service discharge.  
While the veteran has a current diagnosis of a low back 
disorder, there is no medical evidence of record that a low 
back disorder was diagnosed prior to November 1993, over 38 
years after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence of record that relates the veteran's currently 
diagnosed low back disorder to military service.  The only 
medical evidence of record that discusses the etiology of the 
veteran's low back disorder is the August 2007 VA general 
medical examination report, which found that the veteran's 
low back disorder was not related to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed low back disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed low back disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, 
there is no medical evidence of record that relates the 
veteran's currently diagnosed low back disorder to military 
service.  Accordingly, service connection for a low back 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed low back disorder to military service, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Leg Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a left lower extremity 
disorder.

After separation from military service, in a March 2000 
private medical report, the veteran complained of "a little 
leg discomfort."  The medical evidence of record shows that 
a left leg disorder has been consistently noted or diagnosed 
since March 2000.

In a May 2000 private medical report, the veteran complained 
of occasional pain radiation to the left leg.  The examiner 
stated that "[t]he exact cause of his symptoms aren't 
clear."

In a March 2002 VA outpatient medical report, the veteran 
complained of left leg pain and numbness.  After physical 
examination, the assessment was failed back syndrome with 
neuropathic pain in the left leg.

In a September 2002 VA outpatient medical report, the veteran 
complained of radiating left leg pain since a back operation 
2 years before.  After physical examination, the assessment 
was "chronic back pain due to failed back surgery syndrome 
and possibly S1 nerve root involvement."

In a November 2002 VA outpatient medical report, the veteran 
complained of a history of left leg pain since a laminectomy 
2 years before.  After physical examination, the assessment 
was failed back surgery syndrome.

In a March 2003 VA outpatient medical report, the veteran 
complained of a history of left leg pain since a laminectory 
2 years before.  After physical examination, the assessment 
was failed back surgery syndrome.

A September 2003 VA outpatient medical report stated that the 
veteran had a history of left leg pain status post back 
surgery.  The report stated that the pain had been present 
since the surgery 3 years before.

In a February 2004 private medical report, the veteran 
reported that

[h]e injured his left ankle when he was 
in the Navy [in] about 1953 and had 
surgery in the year 2000 . . . Since he 
had that surgery he has some numbness in 
his left foot by the toes and also has 
been subjected to intermittent swelling, 
especially worse towards the end of the 
day. . . .

There is a very noticeable mass of bone 
both on the x-ray and with clinical 
palpation over the lateral malleolus.  He 
received this injury in 1953 in the Navy 
when he slipped and fell from a ramp when 
he was loading ammunition.  He has had 
this enlarged left lateral malleolus for 
all that time and it has not given him 
much trouble really, it just has been an 
enlargement that looks funny.

In a February 2004 VA outpatient medical report, the veteran 
complained of left ankle pain and swelling since back 
surgery.  The veteran reported that his left lateral 
malleolus had been enlarged "for years but was not 
painful."  After physical examination, the assessment was 
failed back surgery syndrome.


In a July 2004 VA outpatient medical report, the veteran 
complained of left leg pain for the previous 5 years.

In an August 2004 VA outpatient medical report, the veteran 
complained of left leg pain.  After physical examination, the 
assessment was chronic left lower extremity pain due to 
lumbar radiculopathy.

A second August 2004 VA outpatient medical report stated that 
the veteran had a history of left lower extremity pain status 
post back surgery.  After physical examination, the 
assessment was failed back surgery syndrome with exacerbation 
of pain.

An August 2004 VA operative report stated that the veteran 
complained of left lower extremity pain.  The preoperative 
and postoperative diagnoses were failed back surgery 
syndrome.

An August 2007 VA general medical examination report stated 
that the veteran's claims file had been reviewed.  After a 
review of the veteran's medical history and a physical 
examination, the examiner opined that the veteran's left leg 
disorder was not caused by or a result of military service.  
The examiner stated that

[t]he veteran is claiming a LEFT lower 
fibula/ankle condition related to his 
milit[ar]y service.  The veteran contends 
that he slipped on the deck while moving 
ammunition causing injury to the left 
fibula/ankle.  He states that he spent 
several days in the sick bay.  There are 
NO military medical records to verify 
this claim.  The veteran states that he 
was seen several time[s] for the left 
distal leg condition during service.  All 
of the military re[co]rds show that it 
was the RIGHT leg.  The veteran states 
that the documentation was incorrect and 
that i[t] should have stated the LEFT 
leg.  However, . . . most of the 
docu[me]ntation regards refere[nc]es to 
the right tibia/fibula fracture or right 
tibia callous and its effects which would 
make it seem that the correct leg was 
documented in the chart.  The site of 
heterotropic bone formation is at the 
distal LEFT fibula.  There are NO 
references in any physician military 
records regarding the claimed LEFT leg 
injury.

The x[-]rays taken in the military are 
only of the RIGHT leg demonstrating the 
prior fracture of the tibia and fibula.  
There were no x[-]rays taken of the LEFT 
leg. . . .  The x-rays taken today at the 
VA confirm the prior RIGHT leg 
fibula/tibia fracture.  Due to the lack 
of evidence showing injury to the LEFT 
leg during his military service, I can 
not confirm the veteran's claimed injury 
to the LEFT leg fibula/ankle region as a 
result of his military service.

The medical evidence of record does not show that the 
veteran's left leg disorder is related to military service or 
to a service-connected disability.  The veteran has 
repeatedly stated that he experienced, and was treated for, a 
left leg injury during military service.  However, his 
service medical records show repeated treatment for right leg 
complaints, not left leg complaints.  The veteran claims that 
these reports erroneously identified the wrong leg.  However, 
this contention is not substantiated by the evidence of 
record.  The veteran's service medical records include many 
separate reports of right leg disorders on different dates 
and by different examiners throughout the course of the 
veteran's military service.  It is unlikely that all of these 
examiners made the same error in each medical report, 
including x-ray examinations of the wrong leg.  Furthermore, 
the veteran himself stated that he had experienced a broken 
leg prior to military service on his July 1951 report of 
medical history.  This is consistent with a February 1954 
medical report in which the veteran stated that he 
experienced a right leg fracture in 1949 after being run over 
by a truck.  Furthermore, the medical evidence of record 
shows that post-service x-ray examinations have confirmed an 
old right leg fracture.  Accordingly, the medical evidence of 
record shows that the service medical records were not 
erroneous in their identification of the right leg.  As such, 
the veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a left leg disorder.  

While the veteran has a current diagnosis of a left leg 
disorder, there is no medical evidence of record that it was 
diagnosed prior to March 2000, approximately 45 years after 
separation from military service.  See Mense, 1 Vet. App. at 
356.  Furthermore, there is no competent medical evidence of 
record that relates the veteran's currently diagnosed left 
leg disorder to military service or to a service-connected 
disability.  While a February 2004 private medical report 
stated that the veteran's left leg disorder was incurred 
during military service, these statements were based upon the 
veteran's reported history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Such evidence cannot enjoy the presumption 
of truthfulness, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Furthermore, as noted above, the veteran's 
service medical records show that the veteran experienced 
right leg symptoms during military service, not left leg 
symptoms.  Accordingly, the February 2004 private medical 
report is not competent to show that the veteran's currently 
diagnosed left leg disorder is related to military service.

In contrast, the August 2007 VA general medical examination 
report found that the veteran's left leg disorder was not 
related to military service based on the evidence of record.  
In addition, the medical evidence of record clearly shows 
that the veteran's left leg disorder is directly related to a 
failed back surgery in 2000.  However, as noted above, 
service connection for a back disorder has been denied.  
Accordingly, the medical evidence of record does not show 
that the veteran's currently diagnosed left leg disorder is 
related to a service-connected disability.


The veteran's statements alone are not sufficient to prove 
that his currently diagnosed left leg disorder is related to 
military service or to a service-connected disability.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, there is no competent medical evidence of record 
that relates the veteran's currently diagnosed left leg 
disorder to military service or to a service-connected 
disability.  As such, service connection for a left leg 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates the veteran's 
currently diagnosed left leg disorder to military service or 
to a service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Lung Disorder

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a lung disorder.

After separation from military service, a March 1993 VA 
outpatient medical report stated that the veteran had 
previously had an upper respiratory infection and complained 
of shortness of breath.  On physical examination, the veteran 
had a right-sided wheeze on inspiration.  A March 1993 VA x-
ray examination report stated that after views of the 
veteran's chest, the impression was elevation of the left 
hemidiaphragm with an associated atelectasis in the left 
base.  The medical evidence of record shows that a lung 
disorder has been consistently diagnosed since March 1993.

An April 1997 VA computed tomography (CT) examination report 
stated that the veteran had a history of chronic left chest 
pain.  On x-ray examination, opacification in the left lower 
lobe was seen.  After CT examination, the impression was 
"nodule in superior segment of lingual, etiology 
uncertain."

An August 1998 VA CT examination report stated that the 
veteran had a history of asbestos exposure and smoking with a 
chronic elevated left hemidiaphragm.  On observation, no 
changes were noted in a left lower lobe abnormality which 
"looks more like atelectasis than nodule."

An August 1999 VA medical report stated that the veteran 
complained of atypical chest pain and increasing shortness of 
breath over the previous 6 to 12 months.  The report stated 
that the veteran's "past medical history revealed calcified 
mediastinal nodes due to previous asbestos exposure."

In a July 2004 VA general medical examination report, the 
veteran complained of a lack of energy, morning sputum 
production, and shortness of breath.  He reported that he 
smoked from age 20 to age 34 and continued chewing tobacco 
from age 34 until 2 weeks prior to the examination.  The 
veteran reported being exposed to asbestos during military 
service, as well as after service while working at a gas 
station.  On x-ray examination, the veteran had an elevation 
of the left hemidiaphragm and a blunting of the left 
costophrenic angle, either representing mild pleural effusion 
or pleural thickening.  No asbestos plaques were identified.  
The impression was mild shortness of breath with no evidence 
of asbestosis.

A March 2005 VA medical examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that he was exposed to asbestos during military 
service and after separation from military service.  He 
reported that he smoked from age 15 to age 44.  After 
physical examination, the impression was no evidence of 
asbestosis and obstructive lung disease.

An August 2007 VA general medical examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran reported exposure to asbestos and lead during 
military service.  He reported that he smoked from age 15 to 
age 44 and continued to chew tobacco.  After a review of the 
veteran's medical history and a physical examination, the 
examiner stated that

[t]he veteran reports exposure to 
asbestosis and lead in the military.  
Because the lead exposure was [over] 50 
years, ago, lead levels were not obtained 
as lead levels in blood will be positive 
with recent exposure and not remote 
exposure.  Hair and other tissue sampling 
evaluating for lead exposure are not 
reliable and not recommended for testing.  
The veteran does not demonstrate residual 
lead effects from his history or physical 
examination, therefore although he may 
have had lead exposure, I can not say 
that he is suffering from this condition 
currently.  He did not have sy[m]ptoms of 
acute lead exposure when I reviewed his 
medical records.  Therefore even if he 
was exposed to lead through the paint, it 
does not appear that he suffered any 
permanent effects. . . .

Will refer to pulmonology to clarify 
whether the [veteran] has asbestos 
related lung disease.

A September 2007 VA pulmonary examination report stated that 
the veteran had a history of asbestos exposure and abnormal 
CT findings.  After physical examination, the impression was 

there is a small area of pleural 
calcification on the left lower posterior 
pleura; cannot exclude asbestos as a 
cause but this would be unlikely given 
that the changes are unilateral, small, 
paucity of symptoms, and could possibly 
[be] related to his previous [history] of 
[motor vehicle accident] with chest 
trauma.

A September 2007 VA medical noted dated the next day stated 
that "[a]fter referral to pulmonol[o]gy and review of the CT 
scan there is NO EVIDENCE at this time to suggest a diagnosis 
of asbestosis."

The medical evidence of record does not show that the 
veteran's currently diagnosed lung disorder is related to 
military service, to include as due to asbestos exposure.  
The veteran's service medical records are negative for any 
diagnosis of a lung disorder.  While the veteran has a 
current diagnosis of a lung disorder, there is no medical 
evidence of record that it was diagnosed prior to March 1993, 
approximately 38 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.  Furthermore, the 
preponderance of the medical evidence of record does not show 
that the veteran's currently diagnosed lung disorder is 
related to military service, to include as due to asbestos 
exposure.  While the August 1999 VA medical report stated 
that the veteran had a lung disorder which was related to 
previous asbestos exposure, subsequent medical reports dated 
in July 2004, March 2005, and September 2007 stated that the 
veteran did not have a lung disorder that was related to 
asbestos exposure.  In addition, there is no medical evidence 
of record that relates the veteran's lung disorder to 
military service in any other manner.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed lung disorder is related to 
military service, to include as due to asbestos exposure.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, the preponderance of the medical evidence of 
record does not show that the veteran's currently diagnosed 
lung disorder is related to military service, to include as 
due to asbestos exposure.  As such, service connection for a 
lung disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Hypertension and Heart Disorder

The veteran's service medical records are negative for any 
diagnosis of hypertension or a heart disorder.

After separation from military service, a March 1993 VA x-ray 
examination report stated that the veteran had a history of 
hypertension.  The medical evidence of record shows that 
hypertension has been consistently diagnosed since March 
1993.

An April 1997 VA outpatient medical report stated that the 
veteran had a previous medical history of coronary artery 
disease (CAD) status post percutaneous transluminal coronary 
angioplasty in 1989.  The report also stated that the veteran 
had a medical history of hypertension for the previous 20 to 
25 years and had a history of a myocardial infarction 20 
years before.  After physical examination, the assessment was 
history of CAD with systemic chest pain.  The medical 
evidence of record shows that heart disorders have been 
consistently diagnosed since April 1997.

A March 2005 VA medical examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that he had a myocardial infarction in 1982 and 
received a diagnosis of hypertension in 1990.  After physical 
examination, the impression was essential hypertension and 
CAD.  The examiner stated that "[i]t is less likely as not 
that the veteran's essential hypertension nor his [CAD] are a 
complication of asbestos exposure."

The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension and heart disorder 
are related to military service, to include as due to 
asbestos exposure, or to a service-connected disability.  The 
veteran's service medical records are negative for any 
diagnosis of hypertension or a heart disorder.  Though the 
veteran has current diagnoses of hypertension and a heart 
disorder, there is no medical evidence of record that they 
were diagnosed prior to 1990 and 1982, respectively, which is 
approximately 35 and 27 years after separation from military 
service, respectively.  See Mense, 1 Vet. App. at 356.  In 
addition, there is no medical evidence of record that relates 
the veteran's currently diagnosed hypertension and heart 
disorder to military service or to a service-connected 
disability.  The only medical evidence of record that 
discusses the etiology of the veteran's currently diagnosed 
hypertension and heart disorder is the March 2005 VA medical 
examination report, which stated that these disorders were 
not related to asbestos exposure.  Furthermore, while the 
veteran claims these disorders are related to his currently 
diagnosed lung disorder, as noted above, service connection 
has not been established for a lung disorder.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed hypertension and heart disorder 
are related to military service, to include as due to 
asbestos exposure, or to a service-connected disability.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, there is no medical evidence of record that 
relates the veteran's currently diagnosed hypertension and 
heart disorder to military service, to include as due to 
asbestos exposure, or to a service-connected disability.  As 
such, service connection for hypertension and a heart 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed hypertension and heart disorder to military 
service, to include as due to asbestos exposure, or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a low back disorder is denied.

Service connection for left leg disorder, to include as 
secondary to a low back disorder, is denied.

Service connection for a lung disorder, to include as due to 
asbestos exposure, is denied.

Service connection for hypertension, to include as due to 
asbestos exposure and as secondary to a lung disorder, is 
denied.

Service connection for a heart disorder, to include as due to 
asbestos exposure and as secondary to a lung disorder, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


